*892ORDER DENYING REINSTATEMENT
Jack Rogers Bard, Jr. has filed a petition for reinstatement to membership in the Oklahoma Bar Association and to the roll of attorneys. Bard was stricken from the roll of attorneys by his resignation on March 9, 1990. At the time of his resignation, Bard was suspended from the Oklahoma Bar Association for nonpayment of dues and for failure to comply with mandatory continuing legal education requirements.
Bard had been previously suspended by this Court from the practice of law for four (4) months, commencing in May, 1985. The basis of that suspension was Bard’s having caused a felony warrant to issue when he was aware that no felony had occurred. Bard was suspended from practice on July 5, 1989 for failure to pay 1989 bar dues, and was suspended September 18, 1989 for failure to comply with mandatory continuing legal education requirements for 1988.
A full hearing was held before the Professional Responsibility Tribunal on October 16, 1991, at which three of Bard’s former clients, one of whom had filed a grievance with the Bar Association, testified in opposition to his being readmitted. After hearing this testimony and after Bard’s having offered evidence in support of his petition for reinstatement, the Professional Responsibility Tribunal found that Bard had not met his burden of proof by clear and convincing evidence that he possessed all of the necessary requirements for reinstatement set out in Rule 11.5, Rules Governing Disciplinary Proceedings.
The Professional Responsibility Tribunal’s Report of Special Findings and Recommendations to this Court recommended that Bard not be reinstated to the practice of law at this time, and that the denial of reinstatement bp made effective as of the date Bard’s application for reinstatement was filed. Bard filed a Response in which he accepted the findings and recommendation of the Professional Responsibility Tribunal and requested that the findings and recommendations of the Professional Responsibility Tribunal be adopted by this Court. The petitioner did not file a brief in this Court.
The Oklahoma Bar Association’s brief in this Court accepts the recommendation of the Professional Responsibility Tribunal that Bard not be reinstated at this time, but asks that the denial of reinstatement be made effective as of the date the order is entered.
After a review of the entire record and testimony taken, we find nothing to contradict the Trial Panel’s findings and agree with all parties that petitioner should not be reinstated at this time. We accept the agreed findings and recommendations of the Professional Responsibility Tribunal that petitioner has not met his burden of proof by clear and convincing evidence that he possesses the necessary requirements for readmission. Rule 11.4, Rules Governing Disciplinary Proceedings, provides:
“An applicant for reinstatement must establish affirmatively that, if readmitted ... the applicant’s conduct will conform to the high standards required of a member of the Bar ... The burden of proof, *893by clear and convincing evidence, in all such reinstatement proceedings shall be on the applicant ...”
The denial of petitioner’s petition for reinstatement is made effective as of the date of this Order. Rule 11.1(e), Rules Governing Disciplinary Proceedings, provides that an applicant for reinstatement shall not be permitted to file an application for reinstatement within one (1) year after the Supreme Court has denied an earlier application.
The Oklahoma Bar Association has filed an application to assess costs for costs advanced in the sum of $1,844.11. Petitioner is ordered to pay said costs in the sum of $1,844.11, within ninety (90) days of the date of this Order.
OPALA, C.J., and SIMMS, HARGRAVE, SUMMERS and WATT, JJ., concur.
KAUGER, J. concurs in part and dissents in part by separate opinion.
LAVENDER and ALMA WILSON, JJ., join.